Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim 16 use words “immobilizing means”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Specification

The abstract of the disclosure is objected to because it is written as a claim and it has Figure 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 7-10, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen (US 2015/0366546 (provided in the IDS)).

3.	Addressing claim 1, Kamen discloses a robotic device for performing a medical intervention on a patient using a medical instrument, comprising (see [0006]):
a robot arm having several degrees of freedom and having an end suitable for receiving the medical instrument (see [0017] and Fig. 1; elements 101, 103 and 105),
an image capture system suitable for capturing position information concerning the anatomy of the patient (see [0017] and Fig. 1; element 107 ultrasound probe),
a storage medium having a biomechanical model of the anatomical structures of the human body (see [0019]),
a processing circuit configured to determine a position setpoint and an orientation setpoint for said medical instrument on the basis of the biomechanical model, on the basis of the position information concerning the anatomy of said patient and on the basis of a trajectory to be followed by the medical instrument in order to perform the medical intervention, and a control circuit configured to control the robot arm in order to place, or help to place, the medical instrument 1n the position setpoint and the orientation setpoint (see claim 1, [0016], [0050-0059] and Fig. 4, element 413).

4.	Addressing claims 2-3, 7-10, 12-13 and 17, Kamen discloses:
regarding claim 2, wherein the biomechanical model models the anatomical structures of the human body in the thoracic zone and/or the abdominal zone and/or the pelvic zone (see [0006] and [0053]; prostate is in the pelvic area);
regarding claim 3, wherein the image capture system is of a non-irradiating type (see [0052]; ultrasound is non-irradiate);
regarding claim 7, wherein the image capture system has at least one so-called contact device suitable for capturing position information by contact with the patient (see [0011], [0052] and Fig. 2A-C);
regarding claim 8, wherein the image capture system has at least one of the following contact devices: an ultrasound probe, and/or an endoscope (see [0011], [0052] and Fig. 2A-C);
regarding claim 9, wherein the control circuit is configured to control the robot arm according to at least one of the following modes: an automatic mode, a collaborative mode, an automatic tracking mode, and/or a collaborative tracking mode (see [0022-0023]); 
regarding claim 10, wherein the processing circuit is configured to determine or assist in determining the trajectory of the medical instrument on the basis of images of the patient (see [0007] and [0029]; restrict trajectory based on image model is assist in determining the trajectory on the basis of images of the patient);
regarding claim 12, having a guide tool suitable for guiding the medical instrument, fixed or intended to be fixed to an end of the robot arm (see [0021]; end-effector and handle); 
regarding claim 13, having at least one man-machine interface device from among the following devices: a display screen, a touch sensitive display screen, a keyboard, 2D and/or 3D goggles, a joystick, a movement detection module, and/or a voice-activated control module (see Fig. 1, elements 113 and 115).
regarding claim 17, a method for treatment or diagnosis of patient comprising positioning a medical instrument internally or externally to a patient using the robotic device of claim 1, and treating or diagnosing the patient (see claim 1 and Fig. 1).



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 2015/0366546 (provided in the IDS)) and in view of Diolaiti et al. (US 2015/0065793).

7.	Addressing claims 4-5, Kamen does not disclose wherein the image capture system has at least one so-called non-contact device suitable for capturing position information without contact with the patient; wherein the image capture system has at least one of the following non-contact devices: a stereoscopic camera, a structured-light camera, a time-of-flight camera, and/or a depth measurement camera. In the same field of endeavor, which robot aided medical treatment Diolaiti discloses wherein the image capture system has at least one so-called non-contact device suitable for capturing position information without contact with the patient; wherein the image capture system has at least one of the following non-contact devices: a stereoscopic camera, a structured-light camera, a time-of-flight camera, and/or a depth measurement camera (see Figs. 3-4; [0041], [0057]; non-contact stereocamera 211/311 . 

8.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 2015/0366546 (provided in the IDS)) and in view of Maschke (US 2010/0063514 (provided in the IDS)).

9.	Addressing claims 6 and 15, Kamen does not disclose wherein the image capture system is suitable for supplying position information corresponding to the position of an outer surface of the body of the patient and wherein the medical instrument is one of the following medical instruments: a biopsy needle, a catheter, an endoscope, a treatment instrument using focused ultrasound, a laser treatment instrument, an instrument for treatment by cryotherapy, an instrument for treatment by radiofrequency, an instrument for treatment by electroporation, or an instrument for treatment by curie therapy. In the same field of endeavor, which robot aided medical treatment Maschke discloses wherein the image capture system is suitable for supplying position information corresponding to the position of an outer surface of the . 

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 2015/0366546 (provided in the IDS)) and in view of Bazin (US 2006/0274071).

11.	Addressing claim 11, Kamen does not discloses wherein the processing circuit s configured to regulate or assist in regulating parameters of a treatment that is to be carried out during the medical intervention, by simulation of the effects of said . 

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 2015/0366546 (provided in the IDS)) and in view of Grass et al. (US 2016/0206381).

13.	Addressing claim 14, Kamen does not disclose having at least one device for registering a point of entry from among the following devices: a medical instrument with an atraumatic tip, and/or a laser targeting module. Grass discloses having at least one device for registering a point of entry from among the following devices: a medical instrument with an atraumatic tip, and/or a laser targeting module (see Fig. 1, [0043] and abstract; device 13 perform the registration and catheter is the medical instrument with an atraumatic tip). It would have been obvious to one of ordinary skill in the art . 

14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 2015/0366546 (provided in the IDS)) and in view of Romo et al. (US 2016/0184032).

15.	Addressing claim 16, Kamen does not disclose having a mobile carriage carrying the robot arm, said mobile carriage having immobilizing means. In the same field of endeavor, Romo discloses having a mobile carriage carrying the robot arm, said mobile carriage having immobilizing means (see Figs. 7-8B; the break on the wheels or cart connect to the table so that would immobilize the cart). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamen to have a mobile carriage carrying the robot arm, said mobile carriage having immobilizing means as taught by Romo because this allow the cart to stay close to the patient bed (see Figs. 7-8B). 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793